 

Exhibit 10.12.12

 

NINTH Amendment

to

Loan and security agreement

 

This Ninth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 1st day of February, 2019 by and among: (a) SILICON VALLEY
BANK (“Bank”) and (b) (i) SYNACOR, INC., a Delaware corporation (“Synacor”),
(ii) NTV INTERNET HOLDINGS, LLC, a Delaware limited liability company (“NTV”),
and (iii) SYNC HOLDINGS, LLC, a Delaware limited liability company (“Sync”, and
together with Synacor and NTV, individually and collectively, jointly and
severally, the “Borrower”).

Recitals

A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of September 27, 2013 (the “Loan and Security Agreement”), as amended
by that certain First Amendment to Loan and Security Agreement dated as of
October 28, 2014, by and among Borrower and Bank, as amended by that certain
Joinder to Loan and Security Agreement dated as of April 13, 2015, by and among
Borrower and Bank, as amended by that certain Joinder to Loan and Security
Agreement dated as of September 25, 2015, by and among Borrower and Bank, as
amended by that certain Second Amendment to Loan and Security Agreement dated as
of September 25, 2015, by and among Borrower and Bank, as further amended by
that certain Third Amendment to Loan and Security Agreement dated as of October
28, 2015, by and among Borrower and Bank, as further amended by that certain
Consent and Fourth Amendment to Loan and Security Agreement dated as of February
25, 2016, by and among Borrower and Bank, as further amended by that certain
Fifth Amendment to Loan and Security Agreement dated as of November 8, 2016, by
and among Borrower and Bank, and as further amended by that certain Sixth
Amendment to Loan and Security Agreement dated as of March 30, 2017, by and
among Borrower and Bank, as further amended by that certain Seventh Amendment to
Loan and Security Agreement dated as of June 30, 2017, by and among Borrower and
Bank, as further amended by that certain Eighth Amendment to Loan and Security
Agreement dated as of September 25, 2018, by and among Borrower and Bank (the
“Eighth Amendment”) (as amended, and as the same may from time to time be
further amended, modified, supplemented, restated or amended and restated, the
“Loan Agreement”).  

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to (i) extend the
Revolving Line Maturity Date, (ii) decrease the Borrowing Base, and (iii) make
certain other revisions thereto as set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

 

--------------------------------------------------------------------------------

 

 

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 13 (Definitions).  The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

“Borrowing Base” is seventy-five percent (75%) of Eligible Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank has the right to decrease the foregoing percentage
in its good faith business judgment to mitigate the impact of events,
conditions, contingencies, or risks which may adversely affect the Collateral or
its value.

 

“Testing Quarter” is each fiscal quarter in which, as of the last day of such
fiscal quarter, the sum of (a) Borrower’s unrestricted and unencumbered cash (i)
at Bank or (ii) held at other financial institutions in accounts that are
subject to a Control Agreement, plus (b) the Availability Amount as of such date
was less than Twenty Million Dollars ($20,000,000.00).

 

2.2Section 13 (Definitions).  Effective as of January 23, 2019, the following
term and its respective definition set forth in 13.1 is deleted in its entirety
and replaced with the following:

“Revolving Line Maturity Date” is July 22, 2019.

 

2.3Exhibit D (Borrowing Base Certificate).  The Borrowing Base Certificate
appearing as Exhibit D to the Loan Agreement is amended in its entirety and
replaced with the Borrowing Base Certificate in the form of Schedule 1 attached
hereto.

2.4Exhibit E (Compliance Certificate).  The Compliance Certificate appearing as
Exhibit E to the Loan Agreement is amended in its entirety and replaced with the
Compliance Certificate in the form of Schedule 2 attached hereto.

 

--------------------------------------------------------------------------------

 

3.Limitation of Amendment.

3.1The amendment set forth in Section 2 above is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

--------------------------------------------------------------------------------

 

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Ratification of Intellectual Property Security Agreement. Synacor hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of September 27,
2013, between Synacor and Bank, as amended by that certain First Amendment to
Intellectual Property Security Agreement dated as of September 25, 2015, by and
between Synacor and Bank, and as further amended by that certain Second
Amendment to Intellectual Property Security Agreement dated as of April 29,
2016, by and between Synacor and Bank (as amended, the “Synacor IPSA”) and
acknowledges, confirms and agrees that the Synacor IPSA (a) contains an accurate
and complete listing of all Intellectual Property Collateral, as defined in the
Synacor IPSA, as of the date of this Amendment (except as set forth on Schedule
1 to the Eighth Amendment), and (b) shall remain in full force and effect.  NTV
hereby ratifies, confirms and reaffirms, all and singular, the terms and
conditions of a certain Intellectual Property Security Agreement dated as of
April 13, 2015, between NTV and Bank (the “NTV IPSA”) and acknowledges, confirms
and agrees that the NTV IPSA (a) contains an accurate and complete listing of
all Intellectual Property Collateral, as defined in the NTV IPSA (except as set
forth on Schedule 1 to the Eighth Amendment), and (b) shall remain in full force
and effect.  Sync hereby ratifies, confirms and reaffirms, all and singular, the
terms and conditions of a certain Intellectual Property Security Agreement dated
as of September 25, 2015, between Sync and Bank (the “Sync IPSA”) and
acknowledges, confirms and agrees that the Sync IPSA (a) contains an accurate
and complete listing of all Intellectual Property Collateral, as defined in the
Sync IPSA, and (b) shall remain in full force and effect.

6.Ratification of Perfection Certificate.  Synacor hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate of Synacor dated as of October 3, 3018 (the “Synacor
Perfection Certificate”), and acknowledges, confirms and agrees that the
disclosures and information Synacor provided to Bank in the Synacor Perfection
Certificate have not changed, as of the date hereof. NTV hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate of NTV dated as of October 3, 2018, (the “NTV
Perfection Certificate”), and acknowledges, confirms and agrees that the
disclosures and information NTV provided to Bank in the NTV Perfection
Certificate have not changed, as of the date hereof. Sync hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate of Sync dated as of October 3, 2018 (the “Sync
Perfection Certificate”), and acknowledges, confirms and agrees that the
disclosures and information Sync provided to Bank in the Sync Perfection
Certificate have not changed, as of the date hereof. Synacor, Sync and NTV each
hereby agree that all references in the Loan Agreement to the “Perfection
Certificate” shall hereinafter be deemed to reference collectively the Synacor
Perfection Certificate, NTV Perfection Certificate, and the Sync Perfection
Certificate, as defined herein.

 

--------------------------------------------------------------------------------

 

7. Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

8.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
Borrower’s payment to Bank of (i) a fully-earned, non-refundable amendment fee
in an amount equal to Thirty Thousand Dollars ($30,000.00), and (ii) Bank’s
legal fees and expenses incurred in connection with this Amendment.

 

[Signature Page below]

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

SYNACOR, INC.

 

 

 

 

 

 

 

By:

 

/s/ Michelle Gallipeau

 

By:

 

/s/ Timothy J. Heasley

Name:

 

Michelle Gallipeau

 

Name:

 

Timothy J. Heasley

Title:

 

Vice President

 

Title:

 

CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NTV INTERNET HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Timothy J. Heasley

 

 

 

 

Name:

 

Timothy J. Heasley

 

 

 

 

Title:

 

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SYNC HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Timothy J. Heasley

 

 

 

 

Name:

 

Timothy J. Heasley

 

 

 

 

Title:

 

Manager

 




 

--------------------------------------------------------------------------------

 

 

Schedule 1

EXHIBIT D - BORROWING BASE CERTIFICATE

 

Borrower: SYNACOR, INC., NTV INTERNET HOLDINGS, LLC and SYNC HOLDINGS, LLC
Lender:Silicon Valley Bank
Commitment Amount: up to $12,000,000.00

ACCOUNTS RECEIVABLE

 

 

Accounts Receivable (invoiced) Book Value as of ____________________

$

 

Additions (Please explain on next page)

$

 

Less:  Intercompany / Employee / Non-Trade Accounts

$

 

NET TRADE ACCOUNTS RECEIVABLE

$

 

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

90 Days Past Invoice Date

$

 

Credit Balances over 90 Days

$

 

Balance of 50% over 90 Day Accounts (Cross-Age or Current Affected)

$

 

Foreign Account Debtor Accounts (except for Accounts owing from an Account
Debtor organized in a European Union member state or Australia)

$

 

Foreign Invoiced and/or Collected Accounts

$

 

Contra / Customer Deposit Accounts

$

 

U.S. Government Accounts

$

 

Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts

$

 

Accounts with Memo or Pre-Billings

$

 

Contract Accounts; Accounts with Progress / Milestone Billings

$

 

Accounts for Retainage Billings

$

 

Trust / Bonded Accounts

$

 

Bill and Hold Accounts

$

 

Unbilled Accounts

$

 

Non-Trade Accounts (If not already deducted above)

$

 

Accounts with Extended Term Invoices (Net 90+)

$

 

Chargebacks Accounts / Debit Memos

$

 

Product Returns / Exchanges

$

 

Disputed Accounts; Insolvent Account Debtor Accounts

$

 

Deferred Revenue, if applicable / Other (Please explain on next page)

$

 

Concentration Limits

$

 

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

$

 

 

 

 

Eligible Accounts (#4 minus #26)

$

 

ELIGIBLE AMOUNT OF ACCOUNTS (75% of #27)

$

 

 

 

 

BALANCES

 

 

Maximum Loan Amount

$

12,000,000

Total Funds Available Lesser of #29 or (#28)

$

 

Present balance owing on Line of Credit

$

 

RESERVE POSITION (#29 minus #30 and #31)

$

 

 

[Continued on following page.]




 

--------------------------------------------------------------------------------

 

Explanatory comments from previous page:

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

COMMENTS:

 

 

BANK USE ONLY

 

 

 

 

 

Received by:

 

 

 

 

 

 

 

authorized signer

 

 

 

 

 

Date:

 

 

By:

 

 

 

Verified:

 

 

 

Authorized Signer

 

 

 

authorized signer

 

Date:

 

 

 

Date:

 

 

 

 

 

 

Compliance Status:

Yes

No

 

 




 

--------------------------------------------------------------------------------

 

Schedule 2

EXHIBIT E

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

SYNACOR, INC., NTV INTERNET HOLDINGS,

 

 

 

LLC and SYNC HOLDINGS, LLC

 

 

 

The undersigned authorized officer of SYNACOR, INC., NTV INTERNET HOLDINGS, LLC
and SYNC HOLDINGS, LLC (“Borrower”) certifies that under the terms and
conditions of the Loan and Security Agreement between Borrower and Bank (as
amended, the “Agreement”):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower relating to
unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank.  

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

--------------------------------------------------------------------------------

 

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

Required

Complies

 

 

 

Monthly financial statements and Compliance Certificate

Monthly within 45 days

Yes   No

Annual financial statement (CPA Audited), if not otherwise publicly available

FYE within 120 days

Yes   No

Borrowing Base Certificate and A/R & A/P Agings

Monthly within 45 days

Yes   No

Board approved projections

FYE within 45 days and as amended/updated

Yes   No

 

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

___________________________________________________________________________________________

___________________________________________________________________________________________

 

 

 

Financial Covenants

Required

Actual

Complies

 

 

 

 

Maintain at all times:

 

 

 

Liquidity Coverage (tested on a monthly basis)

*

_____:1.0

Yes   No

Cash at SVB or subject to Control Agreement plus

Availability Amount

$20,000,000

$_______

Yes   No (if no,

complete below)

Trailing 6 Month Free Cash Flow (tested on a quarterly basis)

when minimum cash at SVB or subject to Control Agreement

and availability is less than $20,000,000

**

$_______

Yes   No

 

*See Section 6.7(c) of the Agreement.

**See Section 6.7(d) of the Agreement.

 

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

Other Matters

 

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries?  If yes, provide copies of any such amendments or changes with
this Compliance Certificate.

Yes

No

 

--------------------------------------------------------------------------------

 

 

 

Performance Pricing*

Applies

Liquidity Coverage Ratio > 2.75 to 1.0

Prime + 1.0% or LIBOR plus 3.50%

Yes   No

Liquidity Coverage Ratio < 2.75 to 1.0

Prime + 1.50% or LIBOR plus 4.0%

Yes   No

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

SYNACOR, INC.

 

BANK USE ONLY

 

 

 

 

 

 

 

 

 

 

 

Received by:

 

 

By:

 

 

 

 

 

authorized signer

Name:

 

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Verified:

 

 

NTV INTERNET HOLDINGS, LLC

 

 

 

authorized signer

 

 

 

 

Date:

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Compliance Status:            Yes       No       

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

SYNC HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:____________________

I.Liquidity Coverage Ratio (Section 6.7(c)) (tested monthly)

Required:(a) for the period commencing on October 31, 2016, and continuing
through and including January 31, 2017, 2:0 to 1.0, (b) for the period
commencing on February 1, 2017 and continuing through and including April 30,
2017, 1.50 to 1.0, and (c) on May 31, 2017, and at all times thereafter, 2.0 to
1.0

Actual:___ to 1.0

A.

The aggregate amount of unrestricted cash and Cash Equivalents held at such time
by Borrower in Deposit Accounts or Securities Accounts in the name of Borrower
maintained with Bank or subject to Control Agreements in favor of Bank

 

$_______

 

B.

Aggregate outstanding Eligible Accounts (as set forth in Borrowing Base
Certificate)

$_______

 

C.

Line A plus line B

$_______

 

D.

Aggregate value of all outstanding obligations and liabilities of Borrower to
Bank

$_______

 

E.

Liquidity Coverage Ratio (Line C divided by Line D)

___:1.0

 

Is Line E equal to or greater than the applicable ratio above?

  No, not in compliance  Yes, in compliance

II.Free Cash Flow (Section 6.7(d)) (tested quarterly)

To be competed for fiscal quarter in which, as of the last day of such fiscal
quarter, the sum of (a) Borrower’s unrestricted and unencumbered cash (i) at
Bank or (ii) held at other financial institutions in accounts that are subject
to a Control Agreement, plus (b) the Availability Amount as of such date was
less than Twenty Million Dollars ($20,000,000.00).

 

--------------------------------------------------------------------------------

 

Required:(a) for the six-month period ending on December 31, 2016, ($4,750,000),
(b) for the six-month period ending on March 31, 2017, ($7,500,000), (c) for the
six-month period ending on June 30, 2017, ($9,000,000), (d) for the six-month
period ending on September 30, 2017, ($2,000,000), (e) for the six-month period
ending on December 31, 2017, $1,250,000, and (f) for the six-month period ending
on March 31, 2018, and each subsequent six-month period thereafter ending on the
last day of a fiscal quarter of Borrower, $1,000,000

Actual:$________________

A.

Net Income

$________

 

B.

Interest Expense

 

$_________

C.

To the extent deducted in the calculation of Net Income, depreciation and
amortization expense

$_________

 

 

D.

Income tax expense

$_________

 

E.

Stock compensation

$_________

 

F.

Non-cash items and one-time expenses approved by Bank, in its sole discretion

 

$_________

G.

EBITDA (Sum of lines A through F)

 

$_________

H.

Capital Expenditures

$_________

 

I.

Capitalized Software Expenses

$_________

 

J.

Cash Taxes

$_________

 

K.

Free Cash Flow (line G minus line H minus line I minus line J)

$_________

 

 

Is line K equal to or greater than the applicable amount above?

 

 

No, not in compliance

 

 

Yes, in compliance

 

N/A [not quarter-end]

 

 

 

2443843.2

 